Citation Nr: 1218268	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his January 2008 Substantive Appeal (on VA Form 9), the Veteran requested a video hearing before a Veterans Law Judge.  In a February 2012 letter, he was notified that his hearing had been scheduled for April 26, 2012.  In an April 2012 correspondence, however, the Veteran informed VA that he was withdrawing his request for a video hearing request along with his entire appeal  Accordingly, the Board finds that the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704 (2011).


FINDING OF FACT

On April 26, 2012, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for a disability rating in excess of 10 percent for his service-connected left elbow disability.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to a disability rating in excess of 10 percent for a left elbow disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

In an April 26, 2012 correspondence, received prior to promulgation of a decision in the appeal, the Veteran notified the Board of his desire to withdraw his hearing request and the appeal as to the issue of entitlement to a disability rating in excess of 10 percent for his service-connected left elbow disability.  

As the Veteran has withdrawn the appeal as to the issue of a disability rating in excess of 10 percent for the left elbow disability, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to this claim, and it is dismissed.


ORDER

The claim for a disability rating in excess of 10 percent for the left elbow disability is dismissed without prejudice.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


